                                IN THE UNITED STATES DISTRICT COURT
                                  FOR THE DISTRICT OF PUERTO RICO

    SEAN O. ADORNO-CABALLERO,
                                                             CIVIL NO. 16-2224 (DRD)
      Petitioner,                                            (Criminal Case No. 13-005-03)

        v.

    UNITED STATES OF AMERICA,

      Respondent.



                                          OPINION AND ORDER

         Pending before the Court is Petitioner, Sean O. Adorno Caballero’s Motion to Correct

Sentence under 28 U.S.C. § 2255 (Dkt. No. 1).1 The United States of America has submitted its

respective response in a way of Motion to Dismiss (Dkt. No. 20). For the reasons stated herein,

the Court GRANTS the Government’s Motion to Dismiss. See Dkt. No. 20.

                         I.       FACTUAL AND PROCEDURAL BACKGROUND

         Petitioner was charged as part of a Three-Count Superseding Indictment with (1)

carjacking, in violation of 18 U.S.C. §§ 2119(1) (hereinafter, “Count One”); and (2) use of a firearm

during and in relation to a crime of violence, in violation of 18 U.S.C. § 924(c)(1)(A)(ii). See Dkt.

No. 62 in criminal case no. 13-005 (DRD). The petitioner entered a guilty plea as to both counts.

Then, on December 8, 2015, the petitioner was sentenced to a term of imprisonment of 46

months as to Count One and 60 months as to Count Two, to be served consecutively with each

other for a total term of 106 months. See Dkt. No. 212 in criminal case no. 13-005 (DRD).



1
 The Court notes the petitioner subsequently filed a Supplemental Brief in Support of Petitioner’s Section 2255
Motion. See Dkt. No. 10.
Judgment was entered on that same date. See Id. As the petitioner did not file a Notice of Appeal,

his sentence became effective fourteen (14) days thereafter, that is, on December 22, 2015.

       Then, on June 28, 2016 the petitioner timely initiated the instant matter pursuant to 28

U.S.C. § 2255 (Dkt. No. 1) claiming that as the Supreme Court’s decision in Johnson v. United

States, 135 S.Ct. 2551 (2015) (hereinafter, Johnson II) struck for vagueness the residual clause of

the Armed Career Criminal Act, 18 U.S.C. § 924(e)(2)(B)(ii), it invalidates the similarly worded

residual clause of 18 U.S.C. § 924(e)(2)(B)(ii). See Dkt. No. 1.

       On November 15, 2018, the Government filed a Motion to Dismiss (Dkt. No. 20) averring

that the First Circuit has recently held a carjacking is a crime of violence under § 924(c)’s force

clause. Thus, petitioner’s § 2255 must be dismissed.

       Petitioner puts forth an argument that is deeply researched, rich in references to case

law, and well drafted. Yet, for the reasons articulated below, the Court must GRANT the

Government’s motion to dismiss. See Dkt. No. 20.

                                      I.      LEGAL ANALYSIS

       Under § 2255, a prisoner prevails on his motion to vacate, set aside, or correct a sentence

if the petitioner proves one of the following: (i) “the sentence was imposed in violation of the

Constitution or laws of the United States,” (ii) “the court was without jurisdiction to impose such

sentence,” (iii) “the sentence was in excess of the maximum authorized by law,” or (iv) the

sentence “is otherwise subject to collateral attack.” 28 U.S.C. § 2255(a).

       Petitioner’s § 2255 action is based on his contention that (1) § 924(c)’s residual clause is

unconstitutionally vague after Johnson II; and (2) that the crime of violence charged along with




                                                  2
violations to §§ 924 (c) and (j), that is, aiding and abetting a carjacking, fails to categorically qualify

as a crime of violence under § 924(c)’s force clause.

        Petitioner relies on Welch, wherein the Court held that Johnson constitutes “a substantive

decision and so has retroactive effect in cases on collateral review.” Welch v. United States, 136

S. Ct. 1257, 1265 (2016). Johnson II, in turn, held the residual clause of the ACCA, 18 U.S.C.

§ 924(e)(2)(B), was unconstitutionally vague. Johnson v. United States, 135 S. Ct. 2551 (2015).

The Supreme Court found the residual clause left “grave uncertainty about how to estimate the

risk posed by a crime” because it tied “the judicial assessment of risk to a judicially imagined

‘ordinary case’ of a crime, not to real-world facts or statutory elements.” Id. at 2253. It also found

the clause left “uncertainty about how much risk it takes for a crime to qualify as a violent felony.”

Id. at 2254. Petitioner sustains that these two holdings apply to his conviction under § 924(c) for

aiding and abetting in the brandishing of a firearm in furtherance of a crime of violence; in this

case, a carjacking.

        Pursuant to Section 924(c), it is a crime for “any person, who during and in relation to

any crime of violence . . . use[] or carr[y] a firearm, or who in furtherance of any such crime

possesses a firearm[.]” 18 U.S.C. § 924(C)(1)(A). Further, Section § 924(c) defines a crime of

violence under the force clause as “an offense that is a felony and has as an element the use,

attempted use, or threatened use of physical force against the person or property of another.”

18 U.S.C. § 924(c)(3)(A). The residual clause, in turn, defines a crime of violence as “that by its

nature, involv[ing] a substantial risk that physical force against the person or property of another

may be used in the course of committing the offense.”




                                                    3
         The First Circuit has recently held that aiding and abetting a Hobbs Act Robbery2 is a crime

of violence under § 924(c)’s force clause, while holding that an aider and abettor is punishable as

a principal, and thus no different for purposes of the categorical approach than one who commits

the substantive offense. See United States v. García-Ortiz, 904 F.3d 102 (2018). Thus, for the

purposes of the instant Petition, Adorno-Caballero is punishable as a principal and no different

from the defendant who committed the substantive offense.

         The First Circuit further explained that,

         “To assess whether a predicate crime qualifies as a ‘crime of violence’ under the
         force clause of § 924(c), ‘we apply a categorical approach. That means we consider
         the elements of the crime of conviction, not the facts of how it was committed,
         and assess whether violent force is an element of the crime.”

United States v. Cruz-Rivera, 904 F.3d 63, 66 (1st Cir 2018)(quoting United States v. Taylor, 848

F.3d 476, 491 (1st Cir.), cert. denied, ____ U.S. ____, 137 S. Ct. 2255, 198 L.Ed.2d 689 (2017). The

Hobbs Act Robbery statute, defines the term “robbery” as,

         “[T]he unlawful taking or obtaining of personal property from the person or in the
         presence of another, against his will, by means of actual or threatened force, or
         violence, or fear of injury, immediate or future, to his person or property, or
         property in his custody or possession, or the person or property of a relative or
         member of his family or of anyone in his company at the time of the taking or
         obtaining.”

Id. § 1951(b)(1)(emphasis ours).

         In turn, the federal carjacking statute provides that “[w]hoever, with the intent to cause

death or serious bodily harm takes a motor vehicle that has been transported, shipped, or




2
  “Whoever in any way or degree obstructs, delays, or affects commerce or the movement of any article or
commodity in commerce, by robbery or extortion or attempts or conspires so to do, or commits or threatens physical
violence to any person or property in furtherance of a plan or purpose to do anything in violation of this section shall
be fined under this title or imprisoned not more than twenty years, or both. 18 U.S.C. § 1951.

                                                           4
received in interstate or foreign commerce from the person or presence of another by force and

violence or by intimidation, or attempts to do so, shall . . . be fined under this title or imprisoned

not more than 15 years or both.” 18 U.S.C. §§ 2119, 2119(1)(Emphasis ours). Thus, the elements

of the offense of carjacking under § 2119 require that the Government proves that the defendant

committed said offense “with the intent of causing death or serious bodily harm”. See Id.

Petitioner contends that the aforementioned statute does not satisfy § 924(c)(3)(A)’s force clause

because “(1) the offense can be committed by intimidation, which does not require violent force,

(2) aiding and abetting does not require the use of violent force.” Dkt. No. 10, p. 11.

       Herein, the petitioner was convicted, among others, for aiding and abetting a carjacking

offense and aiding and abetting in the use of a firearm during and in relation to a crime of

violence. See Counts One and Two, supra. Considering the elements of a carjacking offense,

namely, “whoever, with the intent to cause death or serious bodily harm takes a motor vehicle .

. . from the person or presence of another by force and violence or by intimidation . . .”, the Court

is bound to conclude that violence is required as part of the offense. Most critical and

determinative, the First Circuit has concluded that a carjacking offense is a crime of violence

under the force clause. See Cruz-Rivera at 66.

       Thus, consistent with the First Circuit’s determination, the Court finds it is irrelevant

whether § 924(c)’s residual clause is unconstitutional as the type offense committed by the

petitioner causes that the crime be considered “a crime of violence” as the federal carjacking

statute contains the element of committing the crime “with intent to cause death or bodily

harm.” 18 U.S.C. § 2119 (Emphasis ours). Petitioner effectively pleaded guilty and was sentenced




                                                  5
in the instant case of aiding and abetting to take a motor vehicle with intent to cause death or

serious bodily injury and carrying a firearm during and in relation to said carjacking offense.

       Accordingly, the Court need not to proceed further. The Court holds that Adorno

Caballero’s offense falls within the § 924(c) force clause. More importantly, the petitioner was

found guilty of a carjacking offense which has been consistently ruled as a “crime of violence” as

said offense requires the “intent to cause death or serious bodily harm.” See 18 U.S.C. § 2119;

see also Cruz-Rivera, 905 F.3d at 66. Thus, the Government’s motion to dismiss is hereby

GRANTED.

                                            III. CONCLUSION

       For the reasons elucidated above, the Court GRANTS the Government’s motion to dismiss

(Dkt. No. 20), therefore, DENYING petitioner’s Motion to Correct Sentence Under 28 U.S.C.

§ 2255 (Dkt. No. 1) and Supplemental Brief in Support of Petitioner’s Section 2255 Motion (Dkt.

No. 10). Judgment of dismissal is to be entered accordingly.

       It is further ordered that no certificate of appealability be issued in the event that the

petitioner files a notice of appeal because there is no substantial showing of the denial of a

constitutional or statutory right within the meaning of 28 U.S.C. § 2253(c).

       IT IS SO ORDERED.

       In San Juan, Puerto Rico, this 24th day of April, 2019.

                                                             S/ Daniel R. Domínguez
                                                             Daniel R. Domínguez
                                                             United States District Judge




                                                 6
